            Case 4:19-cv-00001-YGR Document 55-1 Filed 02/20/20 Page 1 of 2




1    SANDEEP SETH (SBN 195914)
     ss@sethlaw.com
2    SETH LAW OFFICES
     Two Allen Center
3
     1200 Smith Street, Suite 1600
4    Houston, Texas 77002
     Telephone No.: (713) 244-5017
5    Facsimile No.: (713) 244-5018
6
     ROBERT J. YORIO (SBN 93178)
7    yorio@carrferrell.com
     STACEY M. TAM (SBN 292982)
8    stam@carrferrell.com
9    CARR & FERRELL LLP
     120 Constitution Drive
10   Menlo Park, California 94025
     Telephone No.: (650) 812-3400
11   Facsimile No.: (650) 812-3444
12
     Attorneys for Defendant and Counterclaimant
13   SENTIUS INTERNATIONAL, LLC
14
15                                 UNITED STATES DISTRICT COURT

16                            NORTHERN DISTRICT OF CALIFORNIA
17   ZOHO CORPORATION,                              CASE NO. 4:19-cv-00001-YGR
18                    Plaintiff,                   DECLARATION OF ROBERT J. YORIO IN
19          v.                                     SUPPORT OF DEFENDANT AND
                                                   COUNTERCLAIMANT SENTIUS
20   SENTIUS INTERNATIONAL, LLC                    INTERNATIONAL LLC’S ADMINISTRATIVE
                                                   REQUEST PURSUANT TO CIVIL LOCAL
21                    Defendant.                   RULE 7-11 TO EXCEED PAGE LIMITATIONS
22                                                 GOVERNING BOTH PARTIES’ CLAIM
                                                   CONSTRUCTION REPLY BRIEFS
23
     SENTIUS INTERNATIONAL, LLC,
                                                   DATE:           March 18, 2020
24                                                 TIME:           9:30 a.m.
                   Counterclaimant,
25                                                 COURTROOM: 1
            v.
                                                   JUDGE: Honorable Yvonne Gonzalez Rogers
26
     ZOHO CORPORATION and ZOHO
27   CORPORATION PVT., LTD.
               Counter-Defendants.
28
                                                   -1-
        DECLARATION OF ROBERT J. YORIO IN SUPPORT OF DEFENDANT AND COUNTERCLAIMANT
     SENTIUS INTERNATIONAL LLC’S ADMINISTRATIVE REQUEST PURSUANT TO CIVIL LOCAL RULE 7-
      11 TO EXCEED PAGE LIMITATIONS GOVERNING BOTH PARTIES’ CLAIM CONSTRUCTION REPLY
                                            BRIEFS
              Case 4:19-cv-00001-YGR Document 55-1 Filed 02/20/20 Page 2 of 2




1            I, Robert J. Yorio, declare:

2            1.      I am one of the attorneys of record for Defendant and Counterclaimant, Sentius

3    International, LLC (“Sentius”) in this action. I have prepared this declaration in support of

4    Defendant and Counterclaimant, Sentius International, LLC’s (“Sentius”) Administrative

5    Request Pursuant to Civil Local Rule 7-11 to exceed page limitations governing both parties

6    Claim Construction Reply Briefs. The following facts and documents set out herein are within

7    my knowledge, and if called as a witness to testify herein, I could and would competently testify

8    to the truth thereto.

9            1.      There are ten (10) terms proposed for construction covering two (2) patents as set

10   forth in the parties’ Joint Claim Construction Chart attached as Appendix B to the Joint Claim

11   Construction and Prehearing Statement filed on January 6, 2020 (Dkt. 49-1). The Reply Brief

12   will address all ten (10) terms across both patents and the intrinsic and extrinsic evidence

13   applicable to each term. This technical analysis will be accompanied by a discussion of the

14   application of a number of patent law principles to the construction of the claim terms. The

15   combination of Sentius’ factual analysis and legal argument will cause its Reply Brief to exceed

16   the 15-page limit set forth in Civil Local Rule 7-4(b).

17           2.      On February 20, 2020, I conferred with Ryan Marton, Lead Counsel for Zoho

18   about the subject matter of this Motion. He gave his consent to our request to increase the page

19   limitation applicable to the Reply Briefs from 15 pages to 19 pages. I proposed that the increased

20   page limits apply to both sides and Mr. Marton agreed.

21           3.      The parties agreed to a Stipulation and (Proposed Order) that sets forth this

22   agreement and accompanies the Administrative Motion.

23
24           I declare under penalty of perjury under the laws of the United States that the foregoing is

25   true and correct.

26           Executed on this 20th day of February 2020 at Menlo Park, CA.

27                                                                 /s/ Robert J. Yorio
                                                                   ROBERT J. YORIO
28
                                                      -2-
        DECLARATION OF ROBERT J. YORIO IN SUPPORT OF DEFENDANT AND COUNTERCLAIMANT
     SENTIUS INTERNATIONAL LLC’S ADMINISTRATIVE REQUEST PURSUANT TO CIVIL LOCAL RULE 7-
      11 TO EXCEED PAGE LIMITATIONS GOVERNING BOTH PARTIES’ CLAIM CONSTRUCTION REPLY
                                            BRIEFS
